Citation Nr: 1040037	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-18 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
keratoconus of the left eye. 
 

ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1998 to July 2001 
and from May 2003 to September 2006.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Jurisdiction over the case was subsequently returned 
to the Pittsburgh, Pennsylvania RO.

The Board remanded the case in November 2008 for further 
development.  While this case was in remand status, the 
originating agency issued an April 2010 rating decision 
increasing the rating from 10 percent to 30 percent, effective 
from the effective date of service connection.  This did not 
satisfy the Veteran's appeal.  

The Board also remanded the case in July 2010 for further 
development and adjudicative action.  The case has been returned 
to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran is medically required to wear contact lenses for 
his keratoconus. 
 
2.  The Veteran's corrected visual acuity is no worse than 20/15 
in the right eye and 20/70 in the service-connected left eye. 
 

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for left eye 
keratoconus are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.84a, Diagnostic Codes 6035. 6079 (2009). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  The Court further held that VA failed to 
demonstrate that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-
330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making 
the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was provided with the notice 
required under the VCAA, to include notice with respect to the 
effective-date element of the claim, by letter mailed in October 
2006, prior to the initial adjudication of the claim.

The record also reflects that service treatment records and 
pertinent post-service medical records have been obtained and 
that the Veteran has been afforded appropriate VA examinations.  
The Veteran has not identified any other evidence that could be 
obtained to substantiate the claim.  The Board also is unaware of 
any such evidence.  Therefore, the Board is satisfied that the 
originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the claim.

General Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

That the portion of the rating schedule that addresses 
disabilities of the eyes was revised effective December 10, 2008.  
Only claims received on or after December 10, 2008, will be 
evaluated under the new criteria.  73 Fed. Reg. 66543-54 (Nov. 
10, 2008).  The Veteran's claim was received prior to December 
10, 2008.  Therefore, the revised criteria are not for 
application.  
 
Keratoconus is evaluated based on impairment of corrected visual 
acuity using contact lenses.  See 38 C.F.R. § 4.84a, Diagnostic 
Code 6035.  If contact lenses are medically required, the minimum 
rating is 30 percent. 
 
Impairment of central visual acuity is evaluated from 
noncompensable to 100 percent pursuant to 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079 (2008).  
 
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disability.

The Veteran was afforded a VA examination during November 2006.  
The examiner indicated that the Veteran's distance vision with 
correction was 20/15 in the right eye and 20/70 in the left eye.  
Evaluation of external ocular structure and function revealed 
normal pupils and papillary responses to light; normal 
extraocular muscle function; normal balance and full and normal 
gross visual fields confrontation.  There was a central cone 
shape of the cornea of the left eye, which was moderate in nature 
and included thinning of the central cornea.  The iris, lens and 
anterior chamber were all within normal limits in the left eye.  
The examiner diagnosed the Veteran with keratoconus, moderate, 
left eye with a resulting decrease in visual acuity.    

A March 2008 private examiner indicated in a letter that the 
Veteran had complained of intense photophobia and diplopia in his 
left eye.  The examiner indicated that the Veteran had a cup disc 
ratio of .3 on the left with a healthy retina with a dilated 
funduscopic examination.

The Veteran was provided an additional VA examination during 
April 2009.  The examiner indicated that the Veteran complained 
of significant light sensitivity and  ghost images at night.  The 
Veteran took no ophthalmic medications; had not had significant 
ocular trauma; and had not undergone surgical intervention.  
Visual acuity corrected for distance was 20/70 in the left eye 
and 20/15 in the right eye.  Manifest refraction was performed in 
the left eye; +1.00,  -.5 x 135, for an acuity of 20/60.  The 
pupils were normally reactive to light and accommodation; there 
was no evidence of a Marcus-Gunn defect; extraocular movements 
were full; there was no diplopia; confrontation visual fields 
were intact; and the external examination was unremarkable.  The 
cornea of the left eye was clear with no scarring; there was 
central corneal steepening; the anterior chamber was deep and 
quiet; the iris was normal; the lens was clear; and the vitreous 
was clear.  A dilated funduscopic examination disclosed that the 
disks, macular, vessels, background, and periphery were 
unremarkable.  The examiner indicated that the Veteran's symptoms 
of glare, ghost images, and light sensitivity were secondary to 
his service-connected keratoconus.  The examiner stated that 
contact lenswear were required for the Veteran to obtain 
improvement in his visual acuity.  

Based on the findings discussed above, the Board concludes that a 
schedular rating in excess of 30 percent is not warranted.  In 
this regard, the Board notes that visual acuity of 20/70 in one 
eye and visual acuity of 20/40 or better in the other eye is 
considered 10 percent disabling under the applicable criteria.  
38 C.F.R. § 4.84a, Diagnostic Code 6079.  In so finding, the 
Board acknowledges the Veteran's complaints of glare, ghost 
images, and light sensitivity.  The Veteran is in fact receiving 
a 30 percent rating for the disability, which the Board believes 
contemplates the Veteran's additional symptoms.  

The Board has considered whether there is any other schedular 
basis for granting this claim, but has found none.   

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's eye disability warranted a rating higher than 30 
percent.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Extra-schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2009).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided in 
the rating schedule for disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no referral 
for extra-schedular consideration is required.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for his eye disability and that the 
manifestations of the disability are consistent with those 
contemplated by the schedular criteria.  Accordingly, the Board 
has concluded that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
keratoconus of the left eye is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


